          Case 1:19-cr-10059-RGS Document 90 Filed 03/08/21 Page 1 of 15



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS
                    CRIMINAL ACTION NO. 19-10059-RGS

                        UNITED STATES OF AMERICA
                                        v.
                              DAVID ST. GEORGE

                      MEMORANDUM AND ORDER ON
                    DEFENDANT’S MOTION TO SUPPRESS

                                 March 8, 2021

STEARNS, D.J.
     Defendant David St. George is charged with distributing, receiving,
and possessing child pornography in violation of 18 U.S.C. § 2252A(a)(2)(A),
and 18 U.S.C. § 2252A(a)(5)(B) and (b)(2). St. George seeks to suppress
incriminating statements that he made to federal investigators during the
execution of a search warrant on September 25, 2018, arguing that his waiver
of his Miranda rights was not voluntary under the circumstances. 1         The
court held an in-person evidentiary hearing on September 22, 2020, and

      1  St. George initially premised his motion to suppress on a violation
of Missouri v. Seibert, 542 U.S. 600 (2004) (plurality opinion), a case in
which a plurality of the Supreme Court criticized the “question first, warn
later” interrogation technique, a method intended to undermine the
Miranda warnings by leading a defendant to believe that with the “cat out of
the bag,” there was no point in his not continuing to talk. Id. at 616-617. In
his post hearing brief, St. George essentially waives the argument. Def.’s
Mem. (Dkt # 81) at 14.
          Case 1:19-cr-10059-RGS Document 90 Filed 03/08/21 Page 2 of 15




heard testimony from the investigators and St. George.          Following the
hearing, the court gave leave to the parties to file proposed findings of fact
and conclusions of law.      Briefing now completed, the court will deny the
motion to suppress.
      Based on the credible testimony and exhibits offered into evidence, I
find the following material facts.
      1.    Just before sunrise, at 6:12 a.m. on September 25, 2018, eleven
agents of Homeland Securities Investigations (HSI), the investigative arm of
the U.S. Department of Homeland Security, arrived at defendant St. George’s
home in Arlington, Massachusetts escorted by three or four Town of
Arlington police officers, prepared to execute a search warrant. 2 The team
was led by HSI Special Agent Connolly.        After knocking and announcing
their presence several times without a response, three HSI officers and a
uniformed Arlington police officer entered through a side door found by HIS
Special Agent Defreitas to be unlocked. The door opened onto the kitchen
of the home. There they encountered a “surprised” St. George dressed in
his bathrobe. Tr. at 78, 100. St. George testified that when he awoke to
hear the police knocking just after 6:00 a.m., he assumed that a taxi driver
with whom he had scheduled a 6:45 a.m. pickup had mistakenly arrived

      2 Two of the agents (Janet Connnolly and Jason Defreitas) were tasked
with interviewing St. George.        The remaining agents were forensic
specialists whose job was to examine the computers and electronic devices
targeted by the search warrant for seizure. Arlington police did not take
part in the execution of the search warrant or the questioning of St. George.
                                        2
          Case 1:19-cr-10059-RGS Document 90 Filed 03/08/21 Page 3 of 15




early. Tr. at 99.
      2. Agent Connolly introduced herself to St. George and explained that
the officers were present to execute a federal search warrant.        She also
stated that there would be an opportunity to discuss the warrant in a few
minutes time. Agent Connolly described St. George as nervous but calm.
Tr. at 19. 3    She remained with St. George while explaining to him the
purpose of the “protective sweep” of the home that the agents were about to
undertake.4
      3. After concluding the “sweep,” Agent Connolly and St. George were
joined by Agent Defreitas who suggested that they interview St. George in the
den adjoining the kitchen.5 Upon entering the den, St. George took a seat
on the left side of a large sofa on the far wall of the den while the two agents



      3St. George testified that as a concert pianist he had trained himself to
project an induced aura of calm under stress, that “it’s very much a
performer’s thing.” Tr. at 98.

      4 Agent Connolly testified that no questioning of St. George took place
prior to his signing of the waiver while he was seated in the den. Tr. at 35.
St. George testified that he and Connolly conversed during the ten minutes
or so that they were together in the kitchen but that he could not recall the
contents of anything said. Tr. at 101, 102. He also testified that he was
confident that he had made no incriminating statements before signing the
Miranda waiver. Tr. at 108.
      5 Defreitas testified that he chose the den to avoid any interruption of
the recording of the interview by the comings and goings of the search team.
St. George testified that he was the one who had suggested using the den.
                                        3
          Case 1:19-cr-10059-RGS Document 90 Filed 03/08/21 Page 4 of 15




seated themselves on kitchen chairs. 6 No other agents were in the den and
no weapons were drawn or visibly displayed. Agents Connolly and Defreitas
also removed the military-style ballistics vests they had worn when entering
the house.
      4. Agent Connolly began the conversation by explaining to St. George
that he was not under arrest and did not have to stay and speak with the
officers, but that she wanted to discuss the circumstances of the warrant with
him. She also told St. George that he was free to leave if he so chose. 7 She
then produced a Statement of Rights (Miranda) form which she asked St.
George to read and, if he was willing to speak, to sign. After reading the
form, St. George said, “My God, this is the Miranda warning. This is exactly
what they tell you never to sign,” Tr. at 105, and that “I’ve got no one here to
advise me.” Tr. at 106.8 Agent Connolly replied that “this isn’t like what


      6 St. George testified that the seating arrangement gave him “a kind of
claustrophobic feeling of being trapped.”               Tr. at 103.       The
contemporaneous photograph of the den introduced in evidence shows that,
while the den is not spacious, a coffee table separated St. George from the
agents with at least five or six feet between their respective positions.

      7 St. George does not dispute receiving the advice, only that he found
any suggestion that he could leave “laughable” under the circumstances. Tr.
at 105.

      8 St. George also testified that he mumbled to himself that “I wish I
could talk to a lawyer,” and that while his voice was barely audible, the agents
“should have been able to hear him.” Tr. at 106, 107. I do not find this
testimony credible. See Tr. at 110-111.

                                        4
          Case 1:19-cr-10059-RGS Document 90 Filed 03/08/21 Page 5 of 15




you see on TV or in movies or read in books,” and explained that the agents
were simply seeking an assurance that he understood his rights before any
questioning began. Tr. at 42. She also told St. George that he did not have
to talk to them and could stop talking whenever he wished. Tr. at 32-33.
St. George then signed the Miranda waiver. Ex. 5.9 At that point, Agent
Connolly stepped out of the room to turn on a hidden cassette recorder to
document the interview that followed.
    5. After discussing in general terms St. George’s ownership and use

of computers, Agent Connolly asked about his email accounts. St. George

volunteered the addresses of his public personal accounts and then added

that he had a few anonymous accounts that he used to visit “porn” sites. Tr.

at 34. This was the first time that the subject of pornography had been

broached by any of the participants.                The interrogation lasted

approximately one hour. During the questioning, St. George agreed to allow

the agents access to his email accounts and signed a permission form to that

effect. St. George testified that the agents’ tone was consistently collegial

and respectful. Tr. at 115. At no point during the interview was St. George

handcuffed or physically restrained.        Nor did the agents object when St.



      9  St. George testified that he signed the form because he did not want
“to appear to be obstructive,” and because as “things had already started . . .
it just seemed like the right thing to do, to sign it, and continue.” Tr. at 108.
                                        5
       Case 1:19-cr-10059-RGS Document 90 Filed 03/08/21 Page 6 of 15



George asked for a break to use the bathroom.

      6. The entire process at St. George’s home took a bit less than four

hours. At the conclusion of the search, St. George was placed under arrest.

      7. St. George is 73 years old. He has a college degree and has earned

substantial post-graduate credit towards a Ph.D. at Brandeis University.

He studied music at the Conservatory of Munich and taught music theory at

Brandeis. At the time of his arrest, he was in his 45th year as the artistic

administrator of the Boston Philharmonic Orchestra. During his last four

years with the Boston Philharmonic, he taught aspiring musicians playing in

the Philharmonic’s youth orchestra.

                            RULINGS OF LAW

      1. The Fifth Amendment provides that “no person . . . shall be

compelled in any criminal case to be a witness against himself.”        While

“admissions of guilt by wrongdoers, if not coerced, are inherently desirable,”

United States v. Washington, 431 U.S. 181, 187 (1977), the Supreme Court in

Miranda v. Arizona, 384 U.S. 436 (1966), “presumed that interrogation in

certain custodial circumstances is inherently coercive and held that

statements made under those circumstances are inadmissible unless the

suspect is specifically informed of his Miranda rights and freely decides to

forgo those rights.” New York v. Quarles, 467 U.S. 649, 654 (1984) (per
                                      6
       Case 1:19-cr-10059-RGS Document 90 Filed 03/08/21 Page 7 of 15



curiam).    The Miranda rights warnings, while not constitutionally

compelled, have a “constitutional underpinning.”        Dickerson v. United

States, 530 U.S. 428, 440 n.5, 444 (2000).

      2. The voluntariness of a confession and the validity of a waiver are

separate issues; a statement may be voluntary and yet not be the product of

a knowing and intelligent waiver of a constitutional right.       Edwards v.

Arizona, 451 U.S. 477, 483-484 (1981).        Conversely, a waiver may be

informed and intelligent and an ensuing confession nonetheless involuntary.

See Withrow v. Williams, 507 U.S. 680, 712 (1993) (O’Connor, J., dissenting

in part) (“It is entirely possible to extract a compelled statement despite the

most precise and accurate of warnings.”). The test for determining whether

a suspect has effectively waived his rights under Miranda has been stated as

follows: “First, the relinquishment of the right must have been voluntary in

the sense that it was the product of a free and deliberate choice rather than

intimidation, coercion, or deception. Second, the waiver must have been

made with a full awareness of both the nature of the right being abandoned

and the consequences of the decision to abandon it.” Moran v. Burbine, 475

U.S. 412, 421 (1986). A “heavy” burden rests with the government to show

a knowing and intelligent waiver of constitutional rights.          Tague v.

Louisiana, 444 U.S. 469, 470-471 (1980) (per curiam).
                                      7
          Case 1:19-cr-10059-RGS Document 90 Filed 03/08/21 Page 8 of 15



      3. A custodial suspect who invokes the right to counsel at any time

during an interrogation may not be questioned further until a lawyer is made

available or unless the suspect himself initiates further communication with

police.    Edwards, 451 U.S. at 484-485.       The invocation of the right to

counsel, however, must be clear and unambiguous.             While a suspect

invoking Edwards “need not ‘speak with the discrimination of an Oxford

don’ . . . he must articulate his desire to have counsel present sufficiently

clearly that a reasonable police officer in the circumstances would

understand the statement to be a request for an attorney.” Davis v. United

States, 512 U.S. 452, 459 (1994). A suspect’s right to cut off questioning

similarly must be “scrupulously honored.” Michigan v. Mosley, 423 U.S.

96, 104 (1975).      But like the right to counsel, the privilege against self-

incrimination is not self-executing; a witness who desires to claim its

protections cannot simply stand mute but must in some affirmative sense

invoke it. Salinas v. Texas, 570 U.S. 178, 186-187 (2013) (plurality opinion).

In Berghuis v. Thompkins, 560 U.S. 370 (2010), the Court found “no

principled reason to adopt different standards for determining when an

accused has invoked the Miranda right to remain silent and the Miranda

right to counsel at issue in Davis.” Id. at 381. Justice Kennedy, the author

of the majority opinion, cited the same benefits inhering in a requirement
                                        8
       Case 1:19-cr-10059-RGS Document 90 Filed 03/08/21 Page 9 of 15



that an invocation of the Miranda right to silence be unambiguous as were

posited in Davis – avoiding difficulties of proof and giving clear guidance to

police. Id.

      4. The voluntariness of a confession and the validity of a waiver are

decided “in light of the totality of the circumstances.” Procunier v. Atchley,

400 U.S. 446, 453 (1971) (voluntariness); North Carolina v. Butler, 441 U.S.

369, 374-375 (1979) (waiver). Relevant factors that courts have considered

include promises or other inducements, the defendant’s age; education;

intelligence and emotional stability; his physical and mental condition; and

the details of the interrogation, including its length, intensity, and any degree

of trickery or deceit on the part of the interrogators.

      5. The Miranda duty to warn applies only to “custodial interrogation”

and not to “[v]olunteered statements of any kind.” Miranda, 384 U.S. at

478. Custodial interrogation is defined by Miranda as questioning (or its

functional equivalent) “initiated by law enforcement officers after a person

has been taken into custody or otherwise deprived of his freedom of action

in any significant way.” Id. at 444. Miranda warnings are required only

when interrogation is “custodial.”     “[T]he custodial setting is thought to

contain ‘inherently compelling pressures which work to undermine the

individual's will to resist and to compel him to speak where he would not
                                       9
      Case 1:19-cr-10059-RGS Document 90 Filed 03/08/21 Page 10 of 15



otherwise do so freely.’” Minnesota v. Murphy, 465 U.S. 420, 430 (1984),

quoting Miranda, 384 U.S. at 467. Custody, however, is not determined

solely by the fact of a formal arrest.     The “ultimate inquiry” “is simply

whether there is a ‘formal arrest or restraint on freedom of movement’ of the

degree associated with a formal arrest.” California v. Beheler, 463 U.S.

1121, 1125 (1983) (per curiam).     The determinative question is whether,

considering all the circumstances, a reasonable person in the defendant’s

position would have believed that he was in custody. Berkemer v. McCarty,

468 U.S. 420, 442 (1984).

      6. The custody test involves a variety of factors: (1) the place of the

interrogation; (2) whether the investigation has begun to focus on the

suspect, including whether there is probable cause to arrest the suspect; (3)

the nature of the interrogation, including whether the interview was

aggressive or, instead, informal and influenced in its contours by the suspect;

and (4) whether, at the time the incriminating statement was made, the

suspect was free to end the interview by leaving the locus of the interrogation

or by asking the interrogator to leave.     Commonwealth v. Bryant, 390

Mass. 729, 737 (1984); see also United States v. Crooker, 688 F.3d 1, 11 (1st

Cir. 2012).   Other considerations include the duration of the detention,

United States v. Chamberlin, 644 F.2d 1262, 1266-1267 (9th Cir. 1980); the
                                      10
      Case 1:19-cr-10059-RGS Document 90 Filed 03/08/21 Page 11 of 15



authority of officers to make an arrest, United States v. Jamieson-McKames

Pharm., Inc., 651 F.2d 532, 543 (8th Cir. 1981); the degree of restraint used

to detain the suspect, United States v. Booth, 669 F.2d 1231, 1235-1236 (9th

Cir. 1981); the extent to which a suspect is confronted with evidence of his

guilt, United States v. Estrada-Lucas, 651 F.2d 1261, 1266 (9th Cir. 1980);

and the number of officers involved in the detention and questioning, United

States v. Streifel, 781 F.2d 953, 961 n.13 (1st Cir. 1986).

      7. The more familiar or neutral the setting of the interview, the less

likely it will be deemed to have a coercive overtone. See Beckwith v. United

States, 425 U.S. 341, 347 (1976) (suspect’s home); Crooker, 688 F.3d at 11

(same); United States v. Familetti, 878 F.3d 53, 60 (2d Cir. 2017) (bedroom

of suspect’s home); United States v. Dockery, 736 F.2d 1232, 1234 (8th Cir.

1984) (en banc) (suspect’s place of employment); Minnesota v. Murphy, 465

U.S. 420, 433 (1984) (probation office).

     8. The fact that a defendant has become the interrogator’s “focus of

suspicion” is irrelevant unless that suspicion is in some way communicated

to the suspect. Stansbury v. California, 511 U.S. 318, 323-324 (1994) (per

curiam); Beckwith, 425 U.S. at 346-347; Beheler, 463 U.S. at 1125.          “A

policeman’s unarticulated plan has no bearing on the question whether a

suspect was ‘in custody’ at a particular time; the only relevant inquiry is how
                                       11
      Case 1:19-cr-10059-RGS Document 90 Filed 03/08/21 Page 12 of 15



a reasonable man in the suspect's position would have understood his

situation.”    Berkemer, 468 U.S. at 442.     “Our cases make clear, in no

uncertain terms, that any inquiry into whether the interrogating officers have

focused their suspicions upon the individual being questioned (assuming

those suspicions remain undisclosed) is not relevant for purposes of

Miranda.” Stansbury, 511 U.S. at 326.

      9. The aggressiveness of the interrogation may determine whether

the setting was custodial. See Beckwith, 425 U.S. at 343 (conversation was

“friendly,” “relaxed,” and “[un]press[ing]”); United States v. Bassignani,

560 F.3d 989, 996 (9th Cir. 2009) (two-and-one-half hour interview

conducted in “an open, friendly tone”); cf. United States v. Mumme, 985

F.3d 25, 34 (1st Cir. 2021) (defendant was interviewed in his own backyard

in a conversational fashion by two officers who never displayed weapons or

issued threats of physical restraint).

      10.     The fact that a suspect is told that he is free to terminate an

interview at any time and depart unhindered is strong evidence that

questioning was noncustodial.        “[T]he coercion inherent in custodial

interrogation derives in large measure from an interrogator’s insinuations

that the interrogation will continue until a confession is obtained.”

Murphy, 465 U.S. at 433. Finally, the fact that Miranda warnings are given
                                         12
      Case 1:19-cr-10059-RGS Document 90 Filed 03/08/21 Page 13 of 15



to a person not in custody “out of abundant caution” does not transform a

noncustodial into a custodial interrogation. Bryant, 390 Mass at 737 n.8;

cf. Oregon v. Mathiason, 429 U.S. 492, 493-495 (1977).

                    CONCLUSIONS OF FACT AND LAW

     1.      As a matter of law, St. George was not in custody at the time he

was questioned by Agents Connolly and Defreitas.       Thus, no right to the

Miranda warnings attached.       The interview took place in the den of St.

George’s home. Although the hour was early, St. George testified that he

was awake at the time the agents knocked, as he was expecting a taxi pick-up

at 6:45 a.m. Only two agents were present for the questioning and, by the

account of all the participants, the tone of the questioning was cordial and

polite. The agents took care to remove their intimidating police vests and

conceal their service weapons.    Out of what I consider a (commendable)

abundance of caution, St. George was given the Miranda warnings before

any interrogation began and was told several times that he was free at any

point to break off the questioning.    No accusatory statements or threats

were made by the agents, nor was St. George told that he was suspected of

possessing child pornography until he volunteered the subject during the

interview.    At no point during the interview was St. George physically

restrained, nor was he told that he could not leave the den before the
                                      13
       Case 1:19-cr-10059-RGS Document 90 Filed 03/08/21 Page 14 of 15



questioning had ended.     St. George was permitted to use the bathroom

when he requested permission of the agents to do so.          And the entire

interview was concluded within an hour.

      2. As a matter of law, St. George’s statement in signing the Miranda

waiver that “this is exactly what they tell you never to sign,” did not amount

to a clear and unambiguous invocation of his right to remain silent. 10

      3. As a matter of fact, St. George’s decision to sign the Miranda form,

waive his rights, and proceed with the questioning was a voluntary 0ne. 11

St. George is an intelligent and highly educated mature adult with worldly

experience.    As the recording of the interview reveals, his demeanor

remained calm throughout the questioning, his answers to questions were

responsive, while at the same time cautious and self-protective.           As

indicated before, the agents were polite, and as St. George acknowledges,

collegial in their approach, and no deceptive or overbearing interrogation

tactics were brought to bear.


      10  As previously indicated, I do not credit St. George’s testimony that
he attempted to assert a right to counsel, and therefore do not address that
issue further.

      11As previously noted, St. George testified that he understood the
Miranda warnings as they were explained in the waiver form and came to
the personal decision that cooperating with the police was “the right thing to
do.” Tr. at 108.
                                      14
 Case 1:19-cr-10059-RGS Document 90 Filed 03/08/21 Page 15 of 15



                            ORDER
For the foregoing reasons, St. George’s motion to suppress is DENIED.
                            SO ORDERED.
                            /s/ Richard G. Stearns__________
                            UNITED STATES DISTRICT JUDGE




                               15
